DETAILED ACTION

Response to Amendment
The Amendment filed 3/04/2022 has been entered. Claims 1-4, 7 and 9 remain pending in the application. Claims 5-6 and 8 were cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Martin Schiffmiller on 3/17/2022.
The application has been amended as follows: 
“1. (Currently Amended) A trimmer for trimming a bound material, comprising: 
a trim knife that trims the bound material; 
a blade receiving portion having an upper surface that receives a blade edge of the trim knife, the blade edge of the trim knife being pushed against the blade receiving portion in a cutting plane of the trim knife, wherein the cutting plane is disposed orthogonal to the upper surface of the blade receiving portion when the trim knife is arranged at a cutting position and being spaced from the blade receiving portion when the trim knife is arranged at a non-cutting position;
; 
a trim knife reciprocator that reciprocates the trim knife between the cutting position and the non-cutting position; 
a first adjuster which adjusts a first distance between one side of the blade receiving portion and the blade edge of the trim knife; and 
a second adjuster which adjusts a second distance between the other side of the blade receiving portion and the blade edge of the trim knife, 
wherein the first adjuster and the second adjuster are configured to adjust the first distance and the second distance such that each of one side and the other side of the blade receiving portion is configured to move by a same amount in directions toward and away from a blade edge of the trim knife and to move by a different amount in directions toward and away from the blade edge of the trim knife.

9. (Currently Amended) A trimmer for trimming a bound material, comprising: 
a trim knife that trims the bound material; 
a blade receiving portion having an upper surface that receives a blade edge of the trim knife, the blade edge of the trim knife being pushed against the blade receiving portion in a traveling direction of the trim knife in a cutting plane of the trim knife, wherein the cutting plane is disposed orthogonal to the upper surface of the blade receiving portion when the trim knife is arranged at a cutting position and being spaced from the blade receiving portion when the trim knife is arranged at a non-cutting position
first and second motors; 
a first connecting portion configured to connect a first side of the blade receiving portion and the first motor for movement of the first side a first distance; 
a second connecting portion configured to connect a second side of the blade receiving portion and the second motor for movement of the second side a second distance; and 
a control portion configured to control the first motor and the second motor such that each of the first side and the second side of the blade receiving portion is configured to move by a same amount in directions toward and away from a blade edge of the trim knife and to move by a different amount in directions toward and away from the blade edge of the trim knife, the first distance being a distance between the first side of the blade receiving portion and the blade edge of the trim knife, the second distance being a distance between the second side of the blade receiving portion and the blade edge of the trim knife.”

Allowable Subject Matter
Claims 1-4, 7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Round (US 9908188 B2) teaches a trimmer (see Figure 9A-D) capable of being used for trimming a bound material, comprising: 
a trim knife (1) that trims the bound material (since the bound material itself is not part of the device, the trimmer of Round is considered able to cut a stack of bound material, since structure of the device is the same as claimed); 
a blade receiving portion (element 2 received the trim knife 1 during cutting, therefore element 36 is considered as a blade receiving portion, see Figure 9C for dependent claims 2-4 and 7.) that receives a blade edge of the trim knife (at least receives during the shearing of the material); and being spaced from the blade receiving portion when the trim knife is arranged at a non-cutting position (see Figures 9A-D); and
a trim knife reciprocator that reciprocates the trim knife between the cutting position and the non-cutting position (see Figure 9A-D);
a first adjuster (35a) adjusts a first distance between one side of the blade receiving portion and the blade edge of the trim knife and 
a second adjuster (35b) which adjusts a second distance between the other side of the blade receiving portion and the blade edge of the trim knife (same or different amount position as the rake angle of changes, col. 3 lines 38-44 and col. 6 lines 35-41).
wherein the first adjuster and the second adjuster are configured to adjust the first distance and the second distance such that each of one side and other side of the blade 
Round fails to teach the blade edge of the trim knife being pushed against the blade receiving portion when the trim knife is arranged at a cutting position, a base portion which supports the bottom of the bound material, wherein the blade receiving portion is fixed to the upper surface of the base portion, the blade edge of the trim knife being pushed against the blade receiving portion in a cutting plane of the trim knife, wherein the cutting plane is disposed orthogonal to the upper surface of the blade receiving portion when the trim knife is arranged at a cutting position and being spaced from the blade receiving portion when the trim knife is arranged at a non-cutting position.
Chen (US 6860184 B1) teaches a spring system (30 and 30”) used to biased the blade edge (12) of the trim knife being pushed against the blade receiving portion (44) when the trim knife is arranged at a cutting position (see Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of Round to add the spring system, as taught by Chen, in order to control; the degrees of pressure applied to the blade during cutting (col. 3 lines 33-57 of Chen).
Round further teaches in a different embodiment that structure of the top portion and base portion can be mounted in reverse without changing the invention (see Figures 10A-D and col. 6 lines 42-61).

Modified Round still fails to teach “wherein the blade receiving portion is fixed to the upper surface of the base portion, the blade edge of the trim knife being pushed against the blade receiving portion in a cutting plane of the trim knife, wherein the cutting plane is disposed orthogonal to the upper surface of the blade receiving portion when the trim knife is arranged at a cutting position and being spaced from the blade receiving portion when the trim knife is arranged at a non-cutting position”.
Nishmura (US 20060081106 A1) teaches a trimmer (see Figures 4-6) capable of being used for trimming a bound material (see Figure 4), comprising: 
a trim knife (3) that trims the bound material (see Figure 3); the blade edge of the trim knife being pushed against the blade receiving portion when the trim knife is arranged at a cutting position (see Figures 4-6) and
a blade receiving portion (2, see Figure 4) that receives a blade edge of the trim knife (at least receives during the shearing of the material); and the blade edge of the trim knife being pushed against the blade receiving portion in a traveling direction of the trim knife orthogonal to the upper surface of the blade receiving portion when the trim knife is arranged at a cutting 
an adjustment mechanism (8a-b, 5a-b, see Figure 4) including a first adjustment portion (5a) which adjusts a first distance between one side of the blade receiving portion and the blade edge of the trim knife and a second adjustment portion (5b) which adjusts a second distance between the other side of the blade receiving portion and the blade edge of the trim knife (as applicant remove the requirement that the two sides of the adjustment needs to be adjustable at different rates, Nishmura is considered to teach adjusting both distance at the same time and the same rate to meet the claimed limitation, see Figure 4).
It would not have been obvious to one of ordinary skill in the art to modify the device of modified Round to have the shear cutting system with different side adjustment function combined with the blade and nipping cutting system, as taught by Nishmura. The reason for the adjustment in Round is to reduce the amount of force applied to the blade at a single time, however that does not work in the nip cutting system of Nishmura. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Round, Chen and Nishmura. Thus claim 1 is allowable, claims 2-3 and 7 are allowable by virtue of its dependency on claim 1. Claims 9 is allowable for the same reason as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/17/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724